Exhibit 10.2

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUPPLY AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of this 10th day of
May 2018,

Between:

(1)

Columbia Laboratories (Bermuda) Limited, a Bermuda corporation having its
principal place of business at Canon‘s Court, 22 Victoria Street, PO Box HM
1179, Hamilton HM 12, Bermuda (the “Purchaser”); and

(2)

Maropack ag, a Swiss corporation having its principal place of business at
Industriestrasse Briseck 4, CH-6144 Zell, Switzerland (the “Supplier”),

each a “Party” and together, the “Parties”.

The Parties acknowledge that this Agreement is entered into between the Supplier
and the Purchaser but that the Purchaser’s Affiliate, Juniper Pharmaceuticals UK
Limited (registration number 02425939) with registered address at 8 Orchard
Place, Nottingham Business Park, Nottingham, NG8 6PX, UK (“Juniper”), provides
services to the Purchaser which include managing this Agreement for the
Purchaser.

BACKGROUND:

(A)

The Purchaser is engaged in the manufacture of drug products and distributes
products itself or through its officially appointed distributors and the
Purchaser wishes to appoint the Supplier to undertake certain steps in the
manufacturing process;

(B)

The Purchaser wishes to appoint the Supplier to fill single doses of the Bulk
Gel (as defined below) into Applicators as further described in this Agreement;

(C)

The Supplier is a contract manufacturer of sterile liquid and semi-solid
medicinal products by use of the bottelpack® system, based on Suppliers
proprietary Blow-Fill-Seal Technology, and has previously performed certain
filling and packaging services for the benefit of the Purchaser pursuant to the
Existing Supply Agreement including the Amendment Agreement (each as defined
below);

(D)

This Agreement terminates the Existing Supply Agreement with effect from the
Effective Date and sets out the terms on which the Supplier will fill,
manufacture, package and supply the Finished Product with effect from the
Effective Date;

 

- 1 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(E)

As contract manufacturer, Supplier does not act as a Pharmaceutical Company and
in no case will be responsible for releasing the Finished Product to the market.
The Purchaser will act, to the extent permissible by Applicable Law, as
manufacturer of the Finished Product. The Purchaser sells the Finished Product
to Ares Trading S.A., an Affiliate of Merck KGAA. Ares Trading SA shall be the
holder of the marketing authorization and shall be responsible for the release
of the Finished Product to the market. In consideration of the mutual promises
and covenants contained in this Agreement, the Parties agree as follows:

1.

Definitions

As used in this Agreement, the following terms (except as otherwise expressly
provided or unless the context otherwise requires) shall have the respective
meanings set forth below (it being understood that the terms defined in this
Agreement shall include the singular number in the plural, and the plural number
in the singular):

1.1

“Affiliate” shall mean any corporation or other business entity that either
directly or indirectly owns or controls a Party, is owned or controlled by such
Party, or is under common ownership or control of a Third Party with one of the
Parties hereto. As used herein, the term “control” means possession of the power
to direct or cause the direction of the management and policies of a corporation
or other entity whether through the ownership of voting securities, by contract
or otherwise. A corporation or other entity shall be deemed to “own” another
entity, if it holds at least 50 % of shares of that entity.

1.2

“Adjusted Purchase Price” shall mean the increased or decreased price per
Finished Product that is payable by the Purchaser in respect of each Finished
Product in accordance with Section 5.1.

1.3

“Applicable Laws” shall mean all applicable statutes, laws, rules, ordinances,
regulations, directives, orders and guidelines (including any amendments,
extensions or replacements thereto) inside the Territory or the European Union
that apply to the performance of either Party’s obligations under this
Agreement.

1.4

“Applicators” or the “Primary Packaging Material” shall mean receptacles made of
synthetic material, the particulars of which are set out in the Specifications,
into which the Supplier shall fill single doses of the Bulk Gel using the
Blow-Fill-Seal Technology in accordance with the Specifications and the
provisions of this Agreement.

1.5

“Blow-Fill-Seal Technology” shall mean the process by which the Applicators are
blow-molded, filled with liquid product and sealed in one continuous operation
under aseptic processing conditions.

1.6

“[***]” shall mean the new [***] in accordance with Section 2.10.

1.7

“Bulk Gel” shall mean progesterone vaginal gel containing progesterone in a
concentration of eight percent (8%) w/w (mass/mass).

- 2 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.8

“Calendar Year” shall mean a period commencing on January 1 and ending on
December 31.

1.9

“Capacity Increase Project” shall mean as defined in Section 3.3.2.

1.10

“Confidential Information” shall mean any written, oral, electronic, visual
(e.g. information acquired by observation or otherwise during any site visit at
the other Party’s site) tangible or non-tangible notices, disclosures,
documents, materials or other information which is disclosed by one Party to the
other Party pursuant to this Agreement including the existence and the terms and
provisions of this Agreement and all information of a confidential or
proprietary nature arising from the performance of this Agreement. Information
shall not be deemed Confidential Information to the extent that Recipient Party
can prove by demonstration of competent written records that such information:

(i) was already known to the Recipient Party or its Affiliates at the time of
disclosure or became known thereafter by way of disclosure by a Third Party,
except directly or indirectly by breach of this Agreement or by breach of a
Third Party’s confidentiality obligation towards the Disclosing Party;

(ii) at the time of the disclosure was generally known or freely accessible to
the public;

(iii) after the time of disclosure became generally known or freely accessible
to the public, except directly or indirectly by breach of this Agreement or by
breach of a Third Party’s confidentiality obligation towards the Disclosing
Party;

(iv) was created or developed by the Recipient Party, or one of its Affiliates,
without the aid, application or use of the Confidential Information of the
Disclosing Party; or

(v) was expressly marked or described by the Disclosing Party as
non-confidential.

Irrespective of the applicability of any such exceptions, Recipient Party shall
not be entitled to inform Third Parties of the fact, that it received such
information from the Disclosing Party and that the Disclosing Party uses such
information.

1.11

“Defect” shall mean a Finished Product which at the time of delivery of the
Finished Product by the Supplier to the Purchaser when title to and risk for the
Finished Product passes from the Supplier to the Purchaser does not meet the
Specifications and does not have the quality agreed by the Parties; and
“Defective” shall mean a Finished Product bearing a Defect;

1.12

“Disclosing Party” means the Party or its Affiliate which discloses Confidential
Information to the other Party or its respective Affiliate.

1.13

“Effective Date” means 1 January 2018.

1.14

“Existing Purchase Price” shall mean the price per Finished Product as agreed
between the Parties in writing from time to time.

- 3 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.15

“Existing Supply Agreement” shall mean the agreement entered into between the
Parties dated as of 28 October, 1993, which agreement was amended as of 8
December 2016 (the “Amendment Agreement”).

1.16

“Extended Term” shall have the meaning set out in Section 12.2.

1.17

“Filling Batch Certificate” shall mean a certificate in the form appended as
Exhibit A to the Technical and Quality Agreement signed on behalf of the
Supplier delivered to the Purchaser with each batch of Finished Products
certifying the number of Finished Products (including any samples of such
Finished Products) delivered in such batch and that such Finished Products have
been filled and quality controlled and conform with the Specifications and all
Applicable Laws.

1.18

“Finished Product” shall mean each individual product comprising the Bulk Gel
delivered by the Purchaser to the Supplier which the Supplier shall fill into
Applicators and package using the Secondary Packaging Materials as set out in
the Specifications.

1.19

“Flow-Wrapping Batch Certificate” shall mean a certificate in the form appended
as Exhibit B to the Technical and Quality Agreement signed on behalf of the
Supplier delivered to the Purchaser with each batch of Finished Products
certifying the number of Finished Products (including any samples of such
Finished Products) delivered in such batch and that such Finished Products have
been flow wrapped and quality controlled and conform to the Specifications and
all Applicable Laws.

1.20

“Good Manufacturing Practice” or “GMP” shall mean current good manufacturing
practices and general biological products standards promulgated under and in
accordance with the EEC Guide to Good Manufacturing Practices for Medicinal
Products promulgated under the European Commission Directive 2003/94/EC of 8
October 2003 (laying down the principles and guidelines of good manufacturing
practice in respect of medicinal products for human use and investigational
medicinal products for human use). For the avoidance of doubt, Good
Manufacturing Practice shall not include the United States Federal Food Drug and
Cosmetic Act Title 21 of the U.S. Code of Federal Regulations, Parts 210, 211,
600, 601 and 610 or any other regulation applicable in the United States and the
Finished Products shall not be manufactured in accordance with such regulations.

1.21

“Improvement” shall mean any information, Intellectual Property Rights or
Know-How invented, created or derived by any of the Parties and/or their
respective Affiliates, alone or jointly with the other Party, under this
Agreement or by use of Confidential Information of the other Party.

1.22

“Initial Term” shall have the meaning set out in Section 12.1.

1.23

“Intellectual Property Rights” shall mean any industrial and intellectual
property rights, including patents, Know-How, trademarks, service marks, trade
names, business names, design rights, utility models, topography rights,
database rights, copyrights, ancillary copyrights, including applications for
any of the above (to the

- 4 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

extent applicable); and  including  the  right  to  use (whether by license,
sublicense, assignment, permission, or otherwise) such rights  in any applicable
jurisdiction.

1.24

“Know-How” shall mean any and all practical knowledge (including knowledge
related to  technologies,  methods,  materials  or data)  which
is  (i)  not  generally  known  or  freely   accessible;  (ii)  significant  and
useful for the production, use or sale of commercial products of any kind; and
(iii) described in a sufficiently comprehensive way for determining the
application of (i) to (ii).

1.25

“Manufacturing Records”  shall mean the detailed written instructions describing
the manufacturing of the Finished Product, including the records setting out the
compounding (weighing-compounding instructions), processing (manufacturing
instructions), secondary packaging (packaging instructions), quality control
testing (quality control instructions), storage (part of the manufacturing
instructions) and shipping (if applicable) (part of the manufacturing
instructions) of the Finished Product, which are created by Supplier through
implementation of the Specifications or any other instructions given by the
Purchaser, and have been approved and countersigned by Purchaser;

1.26

“Minimum Finished Product Volume” shall mean as defined in Section 3.4.

1.27

“New Equipment” shall mean the new equipment [***] to be purchased by the
Purchaser in accordance with Section 2.10, the particulars of which are set out
in Part A of Schedule 3.

1.28

“New Facility” shall mean the new building to be constructed [***] as set out in
Section 2.10, the particulars of which are set out in Part B of Schedule 3.

1.29

“Pharmaceutical Company” shall mean the Company being in possession and holder
of the marketing authorization for the Finished Product and the company
responsible for the release of the Finished Product to the market.

1.30

“PQR” shall mean an annual review of the quality of the Finished Product
undertaken in accordance with chapter 1.5 of the EU-GMP-Guide.

1.31

“Production Forecast” shall mean the forecast of its requirements for Finished
Product provided by the Purchaser to the Supplier in accordance with Section
3.1.

1.32

“Purchase Order” shall mean as defined in Section 3.2.

1.33

“Purchase Price” shall mean the purchase price for each Finished Product
determined in accordance with Schedule 2.

1.34

“Purchaser Equipment” means all [***] or other equipment required for the
manufacture of the Finished Products which are owned by the Purchaser and set
out in Schedule 1 and which shall (i) include the New Equipment; and [***].

1.35

“Purchaser Improvement” shall mean Improvements which are solely related to the
materials provided by Purchaser (or its subcontractors) to the Supplier for the
filling

- 5 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

of products (including but not limited to the Bulk Gel), except to the extent
such Improvements are invented, created or derived by Purchaser in breach of
this Agreement.

1.36

“Purchaser Materials” shall mean any of Purchaser’s samples and tangible
materials including but not limited to those assets set out in Schedule 1 and
Bulk Gel and Secondary Packaging Materials provided by the Purchaser to the
Supplier for the purpose of filling the Bulk Gel into the Applicators pursuant
to this Agreement.

1.37

“Recipient Party” means the Party or their respective Affiliate which receives
Confidential Information from the other Party or their respective Affiliate.

1.38

“Regulatory Authority” shall mean any national, supranational, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity in any country having jurisdiction over any of the
activities contemplated by this Agreement or over the Parties including but not
limited to the granting of registrations, approvals and licenses for the
manufacture and supply of the Finished Product.

1.39

“Representative” shall mean, with respect to each Party, any employee, officer,
agent, director, attorney, consultant or subcontractor of that Party.

1.40

“Secondary Packaging Materials” shall mean any packaging materials (including
but not limited to folding cardboard boxes, wrappings and instructions to
accompany the boxes) supplied by the Purchaser or a Third Party into which the
Finished Product is to be packaged in accordance with the Specifications.

1.41

“Specifications” shall mean the Finished Product specifications set out in the
Technical and Quality Agreement, as may be amended by the Purchaser from time to
time in accordance with this Agreement.

1.42

“Subcontractor” shall mean any subcontractor appointed by the Supplier to
manufacture and/or supply the Finished Product.

1.43

“Supplier Equipment” means the equipment used by the Supplier for the
manufacture of the Finished Products which for the avoidance of doubt shall (i)
include [***] and (ii) exclude the Purchaser Equipment and the New Equipment.

1.44

“Supplier Improvements” shall mean Improvements which are not solely related to
the materials provided by Purchaser (or its subcontractors) to the Supplier for
the filling of products (including but not limited to the Bulk Gel)  and shall
include in particular any Improvements related to the manufacturing or packaging
process, the design of the Applicator, or the Blow­Fill-Seal Technology, except
to the extent such Improvements are invented, created or derived by Supplier in
breach of this Agreement.

1.45

“Supplier’s Premises” means Industriestrasse Briseck 4, CH-6144 Zell,
Switzerland.

- 6 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.46

“Technical and Quality Agreement” or “QA” shall mean the technical and quality
agreement signed by duly authorised representatives of the Parties and dated 24
June 2016 and any amendments to such agreement or such other technical and/or
quality agreement as may be agreed by the Parties in writing from time to time.

1.47

“Technology” shall mean all technical or other information, data and analysis
and Know-How relating to the registration, manufacture, packaging, use,
marketing and sale of the Finished Product (including, without limitation, all
works copyrighted by the Supplier) and all proprietary rights relating thereto
owned by the Supplier or its Affiliates or to which the Supplier or its
Affiliates has assignable rights, whether prior to or after the Effective Date,
and relating or pertaining to the Finished Product but shall exclude the
equipment owned by the Supplier or its Subcontractors which is used by the
Supplier or its Subcontractors for the production of the Finished Product and
which is located at the premises of the Supplier or such Subcontractors.

1.48

“Term” shall mean the Initial Term and any extension of the Initial Term agreed
by the Parties in accordance with Section 12.2.

1.49

“Territory” shall mean Switzerland.

1.50

“Third Party” shall mean any person other than the Supplier or the Purchaser or
an Affiliate of either of them.

1.51

“United States” shall mean the several United States of America and its
territories and possessions.  

1.52

In this Agreement:

 

1.52.1

unless the context otherwise requires all references to a particular Section,
paragraph or Schedule shall be a reference to that Section, paragraph or
Schedule, in or to this Agreement as it may be amended from time to time
pursuant to this Agreement;

 

1.52.2

the table of contents and headings are inserted for convenience only and shall
not affect the interpretation of any provision of this Agreement;

 

1.52.3

unless the contrary intention appears, words importing the masculine gender
shall include the feminine and vice versa and words in the singular include the
plural and vice versa;

 

1.52.4

unless the contrary intention appears, words denoting persons shall include any
individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality;

 

1.52.5

reference to the words “include” or “including” are to be construed without the
limitation to the generality of the preceding words;

- 7 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

1.52.6

unless expressly stated otherwise reference to “CHF” will mean Swiss Francs; and

 

1.52.7

reference to any statute or regulation includes any modification or re-enactment
of that statute or regulation.

2.

Supply

2.1

Manufacture and Supply.  During the Term, the Supplier shall perform certain
manufacturing steps as defined in the Quality Agreement, on the basis of binding
Purchase Orders to be agreed by the Parties in accordance with Section 3.2.
Supplier undertakes to perform the following activities:

 

2.1.1

the manufacture of the Applicators;

 

2.1.2

the filling of the Bulk Gel supplied by the Purchaser under this Agreement into
the Applicators; and

 

2.1.3

the packaging of the Applicators using the Secondary Packaging Materials,

each in accordance with this Agreement and, in particular, the Specifications
and all Finished Products shall comply with the Specifications. The Purchaser
acknowledges that it is the Purchaser’s responsibility to ensure that the
Specifications are in accordance with Applicable Laws, GMP and recognized
pharmaceutical standards and the Supplier shall rely on such Specifications in
the course of the manufacture of Finished Product. Supplier shall, in accordance
with the QA and using a format in accordance with Supplier’s quality management
system, transcribe the Specifications into Manufacturing Records, which then
shall be (to the extent set forth in the QA) approved and countersigned by the
Purchaser in writing. The Purchaser shall at any time during normal business
hours, but upon reasonable prior notice in writing, have access to the current
version of the Manufacturing Records, and shall promptly notify the Supplier of
any inconsistencies or gaps between the Manufacturing Records on the one hand,
and the Specifications, GMP and all Applicable Laws and regulations on the other
hand, independent of whether such parts of the Manufacturing Records have been
approved by the Purchaser or not. The manufacturing processes used by Supplier
will be validated as set out in the QA.

2.2

Application of this Agreement.  The terms of this Agreement shall apply with
effect from the Effective Date.

2.3

Key Performance Indicators (KPIs). As soon as practicable following the
Effective Date the Parties shall agree in good faith key performance indicators
the Supplier will agree to achieve when supplying the Finished Products. Such
key performance indicators will be incorporated in Schedule 4 of this Agreement
by mutual written agreement of both Parties. The Supplier shall use its
commercially reasonable efforts to meet the minimum acceptance levels of the
KPIs during the Term.

2.4

Samples. The Supplier shall take samples of each batch of Finished Product in
accordance with the provisions of the Technical and Quality Agreement. Such

- 8 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

samples shall be sealed and stored until the expiry date of the relevant batch
of Finished Product from which the relevant sample was taken (but in any event,
for no more than six (6) years). The Supplier shall also provide to the
Purchaser any samples required in any Purchase Order, including any stability
samples.

2.5

Quantity of Supply. The Supplier shall supply to the Purchaser, its Affiliates
and sub-licensees such quantities of the Finished Product as the Purchaser may
order from time to time in accordance with the terms of this Agreement.

2.6

Supply of Bulk Gel and Secondary Packaging Materials. The Purchaser will bear
all risks and costs of the transport for the Bulk Gel, the Secondary Packaging
Materials and the completely filled Applicators. The Purchaser shall supply to
the Supplier such quantities of the Bulk Gel and the Secondary Packaging
Materials as is required in order for the Supplier to produce the quantity of
Finished Products set out in each Purchase Order. The Bulk Gel shall be
delivered to the Supplier by the date agreed with the Purchaser and in sealed
containers in accordance with the Specifications and the QA. In the event that
the seals of any container containing the Bulk Gel are damaged or missing, the
Supplier shall as soon as possible inform the Purchaser of this fact and shall
not use the Bulk Gel to perform its obligations under this Agreement. The
following information shall also be provided by Purchaser with each supply of
Bulk Gel:

 

2.6.1

name and trade name of the Bulk Gel;

 

2.6.2

batch number;

 

2.6.3

description of the Bulk Gel;

 

2.6.4

weight of the Bulk Gel being supplied; and

 

2.6.5

expiry date of the Bulk Gel of the relevant batch.

2.7

Supply of further information. The Purchaser shall also disclose to the Supplier
all relevant information for the handling of the Bulk Gel and the Secondary
Packaging Materials including but not limited to:

 

2.7.1

precautionary measures to be taken in the handling, filling and packaging of the
Bulk Gel;

 

2.7.2

storage conditions;

 

2.7.3

waste treatment;

 

2.7.4

safety measures;

 

2.7.5

confirmation that the Bulk Gel is compatible with the synthetic material of the
Applicators; and

 

2.7.6

qualitative formulation of the Bulk Gel.

- 9 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.8

Applicators. The Purchaser shall ensure that the synthetic material of the
Applicators as set out in the Specifications is compatible with the Bulk Gel.
The Supplier shall not source the synthetic material of the Applicators from any
supplier other than as set out in the Specifications without the prior written
consent of the Purchaser (such consent not to be unreasonably withheld).
Provided that the synthetic material of the Applicators is in accordance with
the Specifications and has been supplied by a supplier approved in writing by
the Purchaser, Purchaser will be liable for and agrees to hold Supplier harmless
from any claims of Third Parties resulting from the incompatibility of the
synthetic material of the Applicators with the Bulk Gel. Any liability or
warranty of Supplier with regard to the compatibility of the Primary Packaging
Material with the Bulk Gel is hereby expressly excluded. In the event Supplier
suffers damages during manufacturing or storing of the Finished Products due to
the non-compatibility of the Bulk Gel and the synthetic material of the
Applicators, then provided that the synthetic material of the Applicators is in
accordance with the Specifications and has been supplied by a supplier approved
in writing by the Purchaser, Purchaser will reimburse Supplier for all damages
suffered by the Supplier as a result of the incompatibility of the synthetic
material of the Applicators with the Bulk Gel.

2.9

Exclusivity.  The Supplier undertakes that it will not supply the same services
for product comprising progesterone in a gel, cream or liquid formulation to
competitors of the Purchaser during the Term of this Agreement.

2.10

Equipment and Infrastructure. In order to facilitate the performance of this
Agreement by the Supplier, the Parties have agreed to invest in the
infrastructure described in this Section 2.10 in accordance with the following
terms:

 

2.10.1

on or promptly following the Effective Date, the Supplier shall purchase the
[***];

 

2.10.2

on or promptly following the Effective Date, the Purchaser shall purchase the
New Equipment and procure that such New Equipment is delivered to the Supplier’s
Premises;  

 

2.10.3

the Parties acknowledge that prior to the Effective Date, the Purchaser has paid
to the Supplier the total sum of [***];

 

2.10.4

on completion of the Capacity Increase Project, the Purchaser shall pay to the
Supplier, subject to receipt from the Supplier of a valid invoice, the total sum
of [***]. For the purposes of this Section 2.10.4 only, the Capacity Increase
Project shall be deemed to be completed [***] of the purchased [***];

 

2.10.5

the Parties confirm that the Purchaser owns the title to all Purchaser Equipment
and shall be regarded as the owner of the Purchaser Equipment notwithstanding
that the Purchaser Equipment shall be retained at the Supplier’s Premises.
[***]. If this Agreement continues after the end of the Initial Term, when
agreeing any amendment to the Purchase Price, the Parties will take into account
the fact that the [***];

- 10 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

2.10.6

the Supplier shall not do or permit or cause anything to be done whereby the
Purchaser’s rights in and title to the Purchaser Equipment are or may become
prejudiced including, without limitation, by ensuring that the Purchaser
Equipment  is clearly marked as the property of the Purchaser. No item of
Purchaser Equipment may be moved from the Supplier’s Premises without the prior
written consent of the Purchaser;

 

2.10.7

the Supplier shall ensure that the Purchaser Equipment and the [***] meet and
are operated and maintained in accordance with Applicable Laws and GMP;

 

2.10.8

the Supplier shall maintain the Purchaser Equipment and [***] (excluding any
software and licences) in accordance with a maintenance agreement which will be
negotiated by the Parties in good faith as soon as practicable following the
Effective Date. The maintenance agreement shall provide for the general
principle that each Party shall be responsible for the maintenance costs of the
equipment or machinery to which it has legal title at the time of such
maintenance;

 

2.10.9

the Supplier shall keep the Purchaser Equipment and the [***] safe and in good
working order and shall take all reasonable steps to ensure that the Purchaser
Equipment and the [***] does not become contaminated or corroded;

 

2.10.10

the Supplier shall keep the Purchaser Equipment and the [***] free and clear of
any lien, charge or encumbrance;

 

2.10.11

the Purchaser shall not be liable for any loss or damage to the Purchaser
Equipment or the [***] due to the negligence or willful misconduct of the
Supplier, its Affiliates, employees, contractors or Representatives. In the
event of any loss or damage of any of the Purchaser Equipment or the [***] due
to the negligence or willful misconduct (including negligence or intentional
misconduct in relation to the operation, inspection or maintenance of the
Purchaser Equipment or the [***]) of the Supplier, its Affiliates, employees,
contractors or Representatives, the Supplier shall repair or replace such items
of the Purchaser Equipment or the [***] at the Supplier’s sole cost and expense
promptly taking into account the quantities of stock held by the Supplier at the
time of such loss or damage;

 

2.10.12

the Supplier further undertakes to construct the New Facility in which a part of
the Finished Products are planned to be manufactured. The Supplier shall use its
best endeavours to complete the construction of the New Facility by [***].
[***];

 

2.10.13

the Supplier may use the [***], the New Equipment and the New Facility for the
manufacture, filling and supply of products to Third Parties provided that the
Supplier gives priority at all times to the manufacture, filling and supply of
the Finished Products and that such use does not prejudice or compromise the
manufacture, filling or supply of the Finished Products for the Purchaser.

- 11 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.11

Improvements, Amendments or Changes to Finished Products.  If at any time the
Purchaser wishes to make any Improvements, amendments or any other changes to
the Finished Product, or changes need to be made for regulatory reasons
(including but not limited to any changes required by the Regulatory
Authorities), such changes to the Finished Product or the manufacturing process
shall be made in compliance with this Section 2.11 and the change control
process set forth in the QA. The following provisions shall apply in particular:

 

2.11.1

the Purchaser shall notify the Supplier in writing setting out in reasonable
detail information concerning the proposed Improvement, amendment or change and
will adapt the Specifications accordingly. Purchaser will also notify Supplier
of the timescale within which the Purchaser wishes to receive supplies of the
amended Finished Product;

 

2.11.2

within two (2) weeks of receipt of a notice from the Purchaser in accordance
with Section 2.11.1, the Supplier shall notify the Purchaser whether or not the
Supplier is capable of supplying the amended Finished Product or if Supplier
needs additional information and/or time to determine such capability;

 

2.11.3

if the Supplier notifies the Purchaser in accordance with Section 2.11.2 that it
is capable of supplying the Finished Product as amended, the Parties shall
discuss and agree in good faith the Improvements, amendments or changes to be
made to the Finished Product and the terms (including the price) on which the
Finished Product will be supplied by the Supplier to the Purchaser and the
Supplier shall endeavor to make an offer to the Purchaser setting out the terms
on which it would be prepared to supply the Finished Product (amended as agreed
in accordance with this Section 2.11) within four (4) weeks of the date of the
notification provided by the Supplier pursuant to Section 2.11.2. Supplier shall
evaluate any change with respect to its technical, financial and
capacity-related feasibility, and shall in case of a cost relevant change
(whether or not a change is cost relevant shall be determined by Supplier in its
reasonable discretion), inform Purchaser about the additional costs or a new
price. In case of an agreement of the Parties on the change and on the
additional costs and/or a new Purchase Price, the change shall be noted in an
amendment to Schedule 2. If an agreement on the additional costs and/or a new
Purchase Price for a change requested by Purchaser cannot be reached, the change
shall not be financially feasible for Supplier and Supplier shall not be
obligated to implement requested change. If an agreement on the additional costs
and/or a new Purchase Price cannot be reached, but the change is necessary in
order to ensure conformity with GMP and Applicable laws and regulations, the
additional costs and/or the new Purchase Price shall be reasonably determined by
the Supplier and the change shall be noted in an amendment to Schedule 2. For
the avoidance of doubt, any change to the Purchase Price shall apply only to any
Finished Products that have been amended in accordance with this Section 2.11;

- 12 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

2.11.4

if the Supplier notifies the Purchaser that it is not able to supply the amended
Finished Product to the Purchaser and the Supplier ceases to provide Finished
Product to the Purchaser, the provisions of Section 2.9 shall cease to apply
with effect from the date on which the Purchaser ceases to supply Purchase
Orders for Finished Product in accordance with this Agreement. For the sake of
clarity, the Supplier will continue to manufacture and supply the Purchaser’s
requirements of the Finished Product until this Agreement expires or is
otherwise terminated.    

2.12

Subcontractors.  Subject to the prior written consent of the Purchaser (such
consent not to be unreasonably withheld, delayed or conditioned), the Supplier
may subcontract all or part of the activities to be performed by it under this
Agreement to any Subcontractor provided that the subcontracting of any
activities shall not relieve the Supplier of, and the Supplier shall remain
solely liable for, its obligations under this Agreement.  

2.13

Technical and Quality Agreement. The Supplier shall manufacture the Finished
Product according to the Manufacturing Records and to the quality standard
specified in, and in accordance with, the QA. Unless otherwise explicitly agreed
to by the Parties in a written document which acknowledges an exception or
amendment to this Agreement:

2.14

Audits. The Supplier shall permit the Purchaser, its Representatives and any
Regulatory Authority by appointment to:

 

2.14.1

inspect the Supplier’s work under this Agreement and its facilities for
performance of the services under this Agreement (including the New Facility);

 

2.14.2

inspect all relevant records of the Supplier relating to the production of the
Finished Products; and

 

2.14.3

access relevant representatives of the Supplier.

However, notwithstanding anything to the contrary in this Agreement, the
Purchaser shall in no possible event be entitled to demand any disclosure of, or
any part of, the Supplier’s financial books, financial records or other
financial information.

Such inspections by the Purchaser or its Representatives will take place during
normal business hours and not within a company holiday (two times a year, each
for two weeks) of Supplier and may take place on a periodic or annual basis as
required by the Purchaser or any Regulatory Authority in accordance with the QA.
The Purchaser shall notify the Supplier of the performance of such an audit
giving at least seven (7) calendar days prior notice.

2.15

Packaging and Labelling. The Finished Products shall be provided by the Supplier
in accordance with the Manufacturing Records.

- 13 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.

FORECASTS, ORDERS, DELIVERY AND ACCEPTANCE

3.1

Production Forecasts.  The Purchaser will provide the Supplier with, before
[***], a binding, Production Forecast of the Purchaser’s and its Affiliates’
requirements for Finished Product for the next [***] and a non-binding
indicative Production Forecast for the following [***].  

3.2

Issue of agreed Purchase Orders.  The Supplier shall commence the manufacture of
the Finished Products based on the [***] Production Forecasts provided by the
Purchaser to the Supplier in accordance with Section 3.1. The Purchaser shall
issue to the Supplier a formal purchase order (a “Purchase Order”) showing the
total quantity of Finished Product required in each calendar month and the
required date of delivery of such Finished Product at least seven (7) calendar
days prior to the requested filling date. The Supplier shall be bound to supply
such quantities of Finished Product as set out in the Purchase Order provided
that such quantities are not greater than the quantities of Finished Product
stipulated in the most recent [***] binding Production Forecast provided by the
Purchaser to the Supplier in accordance with Section 3.1. Even if this Agreement
is not explicitly referred to in a Purchase Order, its terms and conditions
shall apply to any and all Purchase Orders concluded in connection with the
subject matter of this Agreement. If the Purchaser wishes to amend a firm order
set out in a Production Forecast for which a Purchase Order has been placed, it
may do so only with the written agreement of the Supplier. The Supplier shall
within ten (10) calendar days of receipt of a Purchase Order from the Purchaser
give written notice to the Purchaser of the date by when the Supplier will be
able to fulfil such Purchase Order (such written notice to be an “Order
Confirmation”). The Supplier shall use its commercially reasonable efforts to
deliver the quantities of Finished Product described in a Purchase Order to the
Purchaser not more than seven (7) calendar days from the date of such Order
Confirmation and the Supplier shall use commercially reasonable efforts to
supply any order for Finished Product in excess of the relevant Production
Forecast. The Supplier shall deliver a Filling Batch Certificate, Flow-Wrapping
Batch Certificate and an invoice in respect of such Finished Products on or
promptly following the date of delivery of the Finished Products. For the
avoidance of doubt, if the Supplier is unable to supply Finished Product to the
Purchaser within the timescales set out in this Section 3.2 as a result of any
action taken by Purchaser (including but not limited to a failure by the
Purchaser to provide the Supplier with sufficient quantities of Purchaser
Materials within the timescales required for the Supplier to manufacture and
deliver Finished Product in accordance with the timescales set out in the
relevant Purchase Order), the Supplier shall not be in breach of this Agreement
for failure to supply of those Finished Products in accordance with the
timeframes set out in the relevant Purchase Order.  

3.3

Capacity Increase Project.  

 

3.3.1

The Supplier shall use its commercially reasonable efforts to ensure that at all
times during the Term it and its Subcontractors have sufficient capacity to
produce a minimum of Finished Products per annum as required to satisfy the
Production Forecasts provided by the Purchaser to the Supplier.  

- 14 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

3.3.2

The Supplier shall undertake a project to increase its production capacity from
[***] Finished Products per annum, to a capacity for the production of up to
[***] Finished Products per annum, which shall include the construction of the
New Facility and the purchase of the [***] (the “Capacity Increase Project”). It
is anticipated that completion of the Capacity Increase Project will occur on or
before [***]. Upon receipt of the Purchaser’s reasonable request in writing, the
Supplier shall provide the Purchaser with regular updates on the progress of the
Capacity Increase Project and in particular the date of expected completion.  

 

3.3.3

If completion of the Capacity Increase Project is materially delayed, thus
delayed by three (3) months or more, the Supplier shall notify the Purchaser in
writing of such delay and provide an expected completion date for completion of
the Capacity Increase Project. The Supplier shall use its reasonable efforts
(including arranging for extra shifts and overtime to be worked by relevant
employees and for such other reasonable and feasible steps as may be agreed by
the Parties to be taken at the Supplier’s cost) to provide the Purchaser with
additional services and Finished Product to ensure that the Supplier is able to
supply quantities of Finished Product to the Purchaser in accordance with the
Production Forecasts provided by the Purchaser in accordance with Section
3.1.  In the event that the Purchaser submits Purchase Orders for more than
[***] Finished Products per annum before completion of the Capacity Increase
Project, Supplier shall use reasonable efforts (including arranging for extra
shifts and overtime to be worked by relevant employees and for such other
reasonable and feasible steps as may be agreed by the Parties) to provide the
Purchaser with additional services and Finished Product but at Purchaser’s cost
provided that any additional costs are agreed in advance in writing by the
Purchaser.

 

3.3.4

If completion of the Capacity Increase Project has not occurred by [***], the
Parties acknowledge and agree that the Purchase Price should be reduced. In this
event, the Parties shall enter into good faith negotiations to agree an
appropriate reduction to the Purchase Price and ways in which the Supplier can
increase the quantities of Finished Products that it supplies until the Capacity
Increase Project is completed.

 

3.3.5

[***].  On completion of the Capacity Increase Project the Supplier shall notify
the Purchaser if the total costs of implementing the Capacity Increase Project
are greater or less than the amount budgeted as at the Effective Date (being
between Swiss Francs [***] and Swiss Francs [***]).  If:

 

(a)

the actual cost is less than Swiss Francs [***], the Parties shall discuss in
good faith [***]; or

 

(b)

the actual cost is greater than Swiss Francs [***], the Parties shall discuss in
good faith [***]; or

- 15 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(c)

the actual costs is more than Swiss Francs [***] but less than Swiss Francs
[***], [***].

 

3.3.6

Following completion of the Capacity Increase Project, the Supplier shall use
its commercially reasonable efforts to ensure that at all times during the Term
it and its Subcontractors have sufficient capacity to produce Finished Product
as required to satisfy the Production Forecasts provided by the Purchaser in
accordance with Section 3.1. At no time during the Term will the Supplier be
obliged to supply more than [***] Finished Products per annum, unless otherwise
agreed between the Parties.

3.4

Minimum Finished Product Volume. The Purchaser has agreed to purchase from the
Supplier a minimum of [***] Finished Products during the [***] from [***] to
[***] (the “Minimum Finished Product Volume”), which will include a minimum of
[***] per Calendar Year commencing on [***] (the “Annual Minimum Finished
Product Volume”) until the Minimum Finished Product Volume has been purchased.
For the avoidance of doubt, once the Purchaser has purchased the Minimum
Finished Product Volume, it shall be under no further obligation to purchase any
minimum quantity of Finished Products. In the event that, at the end of each
Calendar Year prior to the purchase of the total Minimum Finished Product
Volume, the Purchaser has purchased less than the Annual Minimum Finished
Product Volume, the Purchaser shall pay to the Supplier a one-time payment
calculated as follows:

 

X LESS Y      x    [***]

                     X

 

Where:

X means:

the total aggregate number of Annual Minimum Finished Product Volume for that
Calendar Year and each previous Calendar Year

 

Y means:

the total number of Finished Products actually purchased by the Purchaser in
that Calendar Year and each previous Calendar Year

 

[***] means:

the lower of (a) [***]; or (b) [***]

 

 

By way of example:

- 16 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***]

 

3.5

Any payment to be made in accordance with Section 3.4 shall be calculated by the
Supplier and invoiced to and payable by the Purchaser in accordance with Section
5.3. In the event that the Production Forecasts provided by the Purchaser under
Section 3.1 indicate that the Annual Minimum Finished Product Volume will not be
purchased by the Purchaser in any Calendar Year, the Supplier may calculate and
invoice any payment pursuant to Section 3.4 in advance of the end of such
Calendar Year provided that the Purchaser has received an equivalent payment
from the customer to which it supplies the Finished Product.

4.

DEFECTIVE PRODUCTS

4.1

Defective Finished Products.

 

4.1.1

Following collection of a shipment of Finished Products from the Supplier, the
Purchaser or any Third Party appointed by the Purchaser shall carry out an
inspection (as defined below) of such Finished Products to ensure that the
Finished Products do not have any obvious Defects and are accompanied by an
associated Filling Batch Certificate and a Flow-Wrapping Batch Certificate. If
such Finished Products show any obvious Defects, the Purchaser shall promptly
notify rejection of the Finished Products to the Supplier in writing, describing
the nature of the Defect and indicating the invoice number, the order number and
the batch number for each respective batch in sufficient detail along with any
possible documentary evidence to allow the Supplier to clearly identify the
Defect. Observable Defects (regardless whether discovered or not) must be
notified to Supplier by Purchaser promptly upon receipt of the delivery, and
hidden or latent Defects promptly upon their discovery by the Purchaser.

 

4.1.2

If the Purchaser does not notify Supplier promptly of rejection of such Finished
Products, latest within six (6) business days upon receipt of delivery for any
obvious Defects or, in case of latent or hidden Defects, within six (6) business
days upon discovery by the Purchaser, such Finished Products shall be deemed to
be free of any Defects. If the Purchaser fails to provide notice of rejection of
Finished Products within the time periods set out in this Section 4.1.2, the
Purchaser’s right to require any reworking, replacement or refund of the
Defective Finished Products and any other claim which might arise from such
Defects shall be deemed to be waived.

 

4.1.3

For the purposes of section 4 of this Agreement, “inspection” shall mean that
the Purchaser or its nominee has undertaken at least the following:

 

(a)

comparing the applicable Purchase Order against the documentation accompanying
the Finished Products collected to verify that the delivery date, identity,
quantity and exterior shipment labelling comply with the order;

- 17 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(b)

verifying that the Filling Batch Certificate and Flow-Wrapping Batch Certificate
for the relevant Finished Products collected state that the Finished Product
conforms in all material respects to the applicable Specifications; and

 

(c)

visually inspecting the exterior of the Finished Products collected to verify
that the Finished Products collected appear to be in good condition; for the
avoidance of doubt to comply with this paragraph 4.1.3(c), the Purchaser or its
nominee at the time of delivery shall only be obliged to inspect the shrink
wrapped pallets containing the Finished Products and shall not be obliged to
open the pallets or boxes to inspect their contents. Any Defects that would not
be visible following such an inspection will be considered to be hidden or
latent Defects at that time. As soon as any hidden or latent Defects are
discovered by the Purchaser as a result of the further processing of the
Finished Products, Supplier must be promptly notified as set out in Section
4.1.2.

 

4.1.4

If the Purchaser notifies the Supplier of a Defect, the Supplier shall be given
the opportunity to inspect the potentially Defective Finished Products and to
identify the source of the Defect. If the Supplier agrees that the Finished
Products are Defective, the Supplier shall in its sole discretion either (i) to
the extent permissible according to Applicable Laws and GMP, and provided that
Supplier shall be responsible for the costs of returning the Defective Finished
Product to the Supplier, rework, or (ii) replace the Defective batch of Finished
Product; in both cases within a grace period of ninety (90) Calendar Days. In
the event that the Supplier will replace the Defective Finished Products, the
Purchaser shall supply the Supplier with sufficient Purchaser Materials to
produce, and the Supplier shall deliver to the Purchaser a quantity of the
Finished Product equal to the quantity of the Finished Product that is the
subject of the rejection notice and, where the main cause of the Defect of the
Finished Product is attributable to a breach of the Supplier’s obligations under
this Agreement, shall reimburse the Purchaser for the cost of such Purchaser
Materials and delivery. The Supplier shall replace such Defective Finished
Products with new Finished Products within ninety (90) calendar days of the date
of receipt of the Purchaser Materials. The Defective Finished Products (except
where reworked in accordance with this Section 4.1.4) shall be destroyed by
whichever Party is in possession of such Defective Finished Products at the sole
cost of the Supplier, if the main cause of the Defect of the Finished Product is
attributable to a breach of the Supplier’s obligations under this Agreement.
Provided that the Supplier has reworked or replaced the Defective Finished
Products in accordance with this Section 4.1.4, the right of Purchaser to demand
a reduction of the Purchase Price of the Defective Finished Products shall be
excluded.

 

4.1.5

In the event that the Supplier disagrees with any rejection notice received from
the Purchaser pursuant to Section 4.1.1, the Supplier shall analyse a

- 18 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

retained sample of any batch of the Finished Product rejected by the Purchaser
for non-conformity with the Specifications within thirty (30) calendar days of
receipt of such notice, and present its findings with respect to such quantity
of the Finished Product to the Purchaser. If the Parties cannot agree on whether
the batch of Finished Product in question conforms to the Specifications, an
independent qualified laboratory reasonably acceptable to both Parties, and at a
cost to be borne by the Party found to be in error, shall analyse both the
Purchaser’s (or any Third Party to which Purchaser has supplied the Finished
Product) and the Supplier’s samples of the Finished Product from the batch in
question, and the definitive results of such laboratory shall be final and
binding on the Parties. If the batch of the Finished Product in question is
determined to be conforming and provided that the Certificate of Analysis did
not indicate it to be non-conforming, the Purchaser will reimburse the Supplier
for the cost of the Purchaser Materials and shall pay to the Supplier the
Purchase Price for the quantity of Finished Products delivered by the Supplier
and the Purchaser shall bear the costs of the commissioned laboratory.

 

4.1.6

If any delay, Defect, or shortage in quantity is due mainly to an action or
omission of the Purchaser, including late delivery of, or delivery of Defective
Purchaser Materials, the right of the Purchaser to claim rework or replacement
or reimbursement of the Purchase Price does not apply, and the Supplier shall
not be liable for any damages resulting from such delay, Defect or shortage in
quantity. If a delay, Defect or shortage in quantity is not caused mainly by one
Party but is caused partly by the Supplier and partly by the Purchaser and/or a
Third Party, any damages resulting from such delay, Defect or shortage in
quantity shall be divided between the parties contributing to such damages in
proportion to the contribution made by each party to such delay, Defect or
shortage in quantity. Such contribution shall be determined by the Parties in
good faith or, failing agreement the provisions of Section 28 shall apply.

 

4.1.7

The limitation period for the Purchaser to reject any Defective Finished
Products in accordance with this Section 4 is restricted to twenty-four (24)
months from the date of Delivery of such Defective Finished Products.
Indications regarding the expiry date of the Finished Product and/or the
Applicators are based on investigations of the Purchaser and do not have any
impact on the limitation period set out in this Section 4.1.7, especially do not
extend it.

5.

Price, Payment terms AND SHIPPING

5.1

Purchase Price.  From 1 January 2018, the Purchaser shall pay the Supplier the
Purchase Price for the Finished Products provided that:

 

5.1.1

in the event that, during any Calendar Year, the Production Forecasts provided
by the Purchaser and/or the low volumes of Finished Products ordered by the
Purchaser indicate that the the actual volume of Finished

- 19 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Products to be purchased by the Purchaser will be less than [***], the Supplier
shall raise invoices for the Adjusted Purchase Price set out in column B of
Schedule 2 that corresponds to the expected volume of Finished Products to be
purchased by the Purchaser based on the Production Forecasts, as set out in
column A of Schedule 2.

 

5.1.2

if in any Calendar Year the actual volume of Finished Products supplied by the
Supplier, as set out in column A of Schedule 2 is less than [***], and the
Supplier has not raised invoices for the corresponding Adjusted Purchase Price
during that Calendar Year, the Purchaser shall pay the increased Adjusted
Purchase Price set out in column B of Schedule 2 that corresponds to the actual
volume of Finished Products for each Finished Product supplied by the Supplier
in that Calendar Year.  

 

5.1.3

any additional amounts payable pursuant to Section 5.1.1 shall be calculated and
invoiced by the Supplier following the end of each Calendar Year and shall be
payable by the Purchaser in accordance with Section 5.3.

 

5.1.4

in the event that, during any Calendar Year, the Production Forecasts provided
by the Purchaser and/or the high volumes of Finished Products ordered by the
Purchaser indicate that the the actual volume of Finished Products to be
purchased by the Purchaser will be greater than or equal to [***], the Supplier
shall raise invoices for the Adjusted Purchase Price set out in column B of
Schedule 2 that corresponds to the expected volume of Finished Products to be
purchased by Purchaser based on the Production Forecasts, as set out in column A
of Schedule 2.

 

5.1.5

if in any Calendar Year the actual volume of Finished Products supplied by the
Supplier, as set out in column A of Schedule 2 is greater than or equal to
[***], and the Supplier has not raised invoices for the corresponding Adjusted
Purchase Price during that Calendar Year, the Purchaser shall pay the decreased
Adjusted Purchase Price set out in column B of Schedule 2 that corresponds to
the actual volume of Finished Products for each Finished Product supplied by the
Supplier in that Calendar Year.  

 

5.1.6

the difference between the amount actually paid by the Purchaser for the actual
volume of Finished Products supplied by the Supplier in that Calendar Year and
the total reduced Purchase Price applicable to the Finished Products supplied in
that Calendar Year shall be calculated by the Supplier and notified to the
Purchaser following the end of each Calendar Year. Any such amount shall be
payable to the Purchaser by way of issue by the Supplier to the Purchaser of a
credit note for such amount.

5.2

Invoices.  The Supplier shall send the Purchaser an invoice for all Finished
Product delivered to the Purchaser as soon as possible following the issue of
the Filling Batch Certificate to the Purchaser.

5.3

Payment of Invoices.  Any invoice issued by the Supplier in accordance with this
Agreement shall be payable in Swiss Francs within thirty (30) days after the
date of

- 20 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

receipt by the Purchaser of such an invoice. In the event that the Purchaser
fails to pay any such invoice by the due date, the Supplier may charge interest
on the amount overdue at the rate of [***] above the Bank of England base rate
on the date that payment is due, calculated on a daily basis until payment is
made.

5.4

Changes in Exchange Rate.  If the CHF : US Dollar exchange rate increases or
decreases by more than [***] above or below the rate of CHF 1 = US$[***] at any
time during the Term, the Parties shall negotiate in good faith an increase or
decrease in the Purchase Price to take account of such increase or decrease in
the exchange rate.

5.5

Storage and Insurance. The storage of the Finished Products and the Purchaser
Materials shall be carried out in accordance with the terms and provisions set
forth in the QA. The Purchaser shall be responsible for insuring the Finished
Products and Purchaser Materials delivered by Purchaser, against loss, damage or
other deterioration, including by fire, water, burglary and/or theft, at
Supplier’s site, and in such amounts as appropriate given the value of the
goods. Neither the Finished Products nor any of the Purchaser Materials
delivered by the Purchaser need to be insured by Supplier against the
aforementioned risks during storage, manufacture or transport except that the
Supplier shall insure the Finished Products and Purchaser Materials against any
loss, damage or other deterioration caused by the Supplier’s negligence or
wilful acts in accordance with the provisions of Section 10.7.

5.6

Ownership.  All right, title and interest in and to the Purchaser Materials, the
filled Applicators and the Finished Products shall remain with the Purchaser at
all times.

5.7

Withholding Taxes.  If the Purchaser is legally required to withhold any taxes
from payments due hereunder, the Parties shall discuss is good faith the
arrangements which should apply to the withholding of such taxes.

5.8

VAT.  All payments to the Supplier under the terms of the Agreement are
expressed to be exclusive of value added tax and any other goods and services
tax howsoever arising and the Purchaser shall pay to the Supplier in addition to
those payments all value added tax and any other goods and services tax for
which the Supplier is liable to account to a Regulatory Authority in relation to
any supply made or deemed to be made for value added tax purposes to this
Agreement on receipt of a tax invoice or invoices from the Supplier.

5.9

Bank Account.  The Purchaser shall make all payments to the Supplier under this
Agreement by wire transfer to the account of the Supplier notified by the
Supplier to the Purchaser in writing from time to time.

5.10

Shipping and Delivery.  The Supplier shall deliver the Finished Products to the
Purchaser EX WORKS to the Supplier’s Premises (Incoterms® 2010). The Purchaser
shall be responsible for all [***] incurred in the delivery of the Purchaser
Materials to the Supplier and in the delivery of the Finished Products to
Purchaser.

- 21 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6.

RELEASE TO THE MARKET, SALE, PQR, PHARMACOVIGILANCE

6.1

Notwithstanding anything to the contrary in this Agreement or the Quality
Agreement, the Purchaser, its subcontractor or any Third Party to which the
Purchaser sells the Finished Product, shall be responsible for the release of
the Finished Product to the market or for sale for clinical trials (as
applicable). The Purchaser shall ensure compliance with the Quality Agreement,
GMP and all Applicable Laws.

6.2

The Finished Product will not be sold under the Supplier’s name (Maropack) or
the name of any of the Supplier’s Affiliates. The Purchaser, or the Third Party
to which the Purchaser sells the Finished Product, shall sell the Finished
Product in its own name and in its own responsibility. The Parties agree that
Supplier is not acting as a Pharmaceutical Company under this Agreement and in
no case will be responsible for releasing the Finished Product to the market.

6.3

The Purchaser, or the Third Party to which the Purchaser sells the Finished
Product, shall be responsible for preparing an annual PQR. The Supplier shall
provide available data to the Purchaser as required to complete the PQR as set
out in the QA.

6.4

The Purchaser or the Third Party to which the Purchaser sells the Finished
Product shall be responsible for pharmacovigilance in accordance with Applicable
Laws provided that the Supplier shall report any safety issues relating to the
Finished Product of which it becomes aware in accordance with GMP.

7.

INTELLECTUAL PROPERTY

7.1

Subject to the provisions in this Section 7, all rights and title to the
Confidential Information shall remain with the Disclosing Party provided that
that any newly created Confidential Information which pertains to Improvements
shall be deemed to be Confidential Information of the Party who owns such
Improvements in accordance to the provisions below.

7.2

The Parties acknowledge and agree that except as otherwise set out in this
Section 7, neither the purpose nor the terms of this Agreement shall grant or
transfer or be construed as granting or transferring any rights of the Supplier
to the Purchaser or any rights of the Purchaser to the Supplier, by license or
otherwise, neither directly nor indirectly, to Intellectual Property Rights or
Know-How, which (i) were in existence prior to the Effective Date of this
Agreement; or (ii) were created, derived or otherwise acquired after the
Effective Date without use of the Confidential Information of the other Party
((i) to (ii) “Background IP”). Any granting or transfer of the either Party’s
Background IP to the other Party may occur only, if at all, pursuant to a
separate written agreement signed by both Parties.

7.3

All Purchaser Improvements and Purchaser’s Confidential Information and Know-How
shall be exclusively owned by the Purchaser, its subcontractors or the Third
Party to which the Purchaser sells the Finished Products. The Supplier hereby
assigns to the Purchaser, without prejudice to Section 7.2 above, any rights
Supplier may have or acquire in such Purchaser Improvements and agrees to
perform, during and after the Term of this Agreement, all acts deemed necessary
or helpful by the Purchaser to

- 22 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

permit and assist the Purchaser (at its own expense) to obtain, by registration
or otherwise, and enforce all Intellectual Property Rights in the Purchaser
Improvements, including (without limitation) the execution of any confirmatory
assignments and assistance in any legal proceedings. To the extent any Purchaser
Improvements are wholly or partially created or derived by the Supplier's
Affiliates, its or their respective Representatives, the Supplier shall procure
that (i) any such Purchaser Improvements are exclusively owned by the Purchaser;
(ii) such Affiliate or Representative assigns to the Purchaser all rights, title
and interest such Affiliate or Representative may have or acquire in such
Purchaser Improvements to the Purchaser; (iii) such Affiliate or Representative
performs all acts deemed necessary or helpful by the Purchaser to permit and
assist the Purchaser (at its own expense) to obtain, by registration or
otherwise, and enforce all Intellectual Property Rights in the Purchaser
Improvements, including (without limitation) the execution of any confirmatory
assignments and assistance in any legal proceedings; and (iv) such Affiliate or
Representative takes all other actions required to be taken under Applicable Law
so that all rights in such Purchaser Improvements are exclusively owned by the
Purchaser.

7.4

All Supplier Improvements and Supplier’s Confidential Information and Know-How
shall be exclusively owned by the Supplier. The Purchaser hereby assigns to the
Supplier, without prejudice to Section 7.2 above, any rights Purchaser may have
or acquire in such Supplier Improvements and agrees to perform, during and after
the Term of this Agreement, all acts deemed necessary or helpful by the Supplier
to permit and assist the Supplier (at its own expense) to obtain, by
registration or otherwise, and enforce all Intellectual Property Rights in the
Supplier Improvements, including (without limitation) the execution of any
confirmatory assignments and assistance in any legal proceedings. To the extent
any Supplier Improvements are wholly or partially created or derived by the
Purchaser's Affiliates, its or their respective Representatives, the Purchaser
shall procure that (i) any such Supplier Improvements are exclusively owned by
the Supplier; (ii) such Affiliate or Representative assigns to the Supplier all
rights, title and interest the such Affiliate or Representative may have or
acquire in such Supplier Improvements to the Supplier; (iii) such Affiliate or
Representative performs all acts deemed necessary or helpful by the Supplier to
permit and assist the Supplier (at its own expense) to obtain, by registration
or otherwise, and enforce all Intellectual Property Rights in the Supplier
Improvements, including (without limitation) the execution of any confirmatory
assignments and assistance in any legal proceedings; and (iv) such Affiliate or
Representative takes all other actions required to be taken under Applicable Law
so that all rights in such Supplier Improvements are exclusively owned by the
Supplier.

7.5

Subject to Section 7.2, the Supplier grants to the Purchaser a fully paid up
right to use the Supplier Improvements (excluding Supplier’s Background IP) for,
and strictly limited to, the manufacture of the Purchaser’s products. This right
shall be non-exclusive, non-transferable and non-sublicensable and shall
continue following termination of this Agreement and shall be, without any
warranty or guarantee of any absence of Third Party rights and subject to the
scope of actual protection at a particular time of the Supplier’s Improvements.
The protection of the Supplier’s Improvements shall in any case remain within
Supplier’s sole discretion.

- 23 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7.6

The Purchaser acknowledges that the Technology and Supplier Equipment used by
the Supplier for the supply of the Finished Products is proprietary to the
Supplier and, except as expressly provided in this Agreement, the Supplier shall
not be obliged during the Term or thereafter to licence, transfer to the
Purchaser or a Third Party, or allow the Purchaser or a Third Party to use, any
Technology and/or any Intellectual Property Rights of the Supplier.

8.

Confidentiality

8.1

Each of the Parties shall keep strictly secret and shall not use or disclose,
other than as provided in this Agreement, any and all Confidential Information
disclosed by or on behalf of one Party and/or its Affiliates to the other Party,
or obtained through observation or examination of such Confidential Information.
The Disclosing Party may however continue to use its Confidential Information
without any obligation towards the other Party.

8.2

Except to the extent expressly authorised by this Agreement or otherwise agreed
in writing, each Recipient Party in possession of Confidential Information shall
maintain such Confidential Information as strictly confidential and not to
disclose all or any part thereof to Third Parties, except in each case strictly
limited to the extent necessary for the performance of the respective
obligations under this Agreement, to its respective Affiliates, directors,
employees, agents, advisors or subcontractors, provided that the Recipient Party
ensures that the respective Affiliates, directors, employees, agents, advisors
or subcontractors have agreed to abide by the terms of this Agreement or an at
least equally restrictive confidentiality obligation prior to receiving any
Confidential Information. The Recipient Party shall be liable for any
infringement of this / such confidentiality obligation by its Affiliates,
directors, employees, agents, advisors or subcontractors.

8.3

In case of Confidential Information directly disclosed to an Affiliate of the
Recipient Party, and to the extent such disclosure is made for the purpose of
the fulfillment of the contract and in good faith, Recipient Party shall ensure
that its Affiliate has agreed to abide by the terms of this Agreement or an at
least equally restrictive confidentiality obligation prior to receiving any
Confidential Information or, if the disclosure has already occurred without the
knowledge of the other Party, immediately upon knowledge thereof and with
retroactive effect for the past. The Recipient Party shall be liable towards the
Disclosing Party for the compliance of its Affiliates with such confidentiality
obligation.

8.4

Notwithstanding the above obligations of confidentiality and non-use a Recipient
Party may disclose Confidential Information which it is obliged to disclose
pursuant to any order of a competent court or administrative or governmental
agency, provided that (i) the Recipient Party shall promptly inform the
Disclosing Party of any such order; (ii) the Recipient Party shall only disclose
such portion of the Confidential Information that it is legally compelled to
disclose; and (iii) the Recipient Party shall appropriately cooperate with the
Disclosing Party to prevent or limit the scope of the disclosure, or to obtain
an appropriate protective order or other reliable assurance of confidential
treatment to the Confidential Information.

- 24 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.5

Title to and all rights in the Confidential Information, and to all objects
incorporating Confidential Information, shall remain with the Disclosing Party;
provided that any newly created Confidential Information which pertains to
Improvements shall be deemed Confidential Information of the Party who owns such
Improvements in accordance with Section 7.

8.6

The undertakings and obligations set out in this Section 8 will continue
throughout the Term and will survive expiration or termination of this Agreement
and will remain in force for a period of five (5) years following expiration or
termination of this Agreement. Each Party agrees to keep the existence and
nature of this Agreement confidential and not to use the same or the name of the
other Party (or group names) in any publicity, advertisement or other disclosure
provided that the Purchaser shall be permitted to disclosure the existence and
nature of this Agreement to its subcontractors and to any Third Party to which
it sells the Finished Products.

9.

Representations, Warranties and Covenants

9.1

Supplier hereby represents, warrants and covenants the following:

 

9.1.1

Supplier is a corporation duly organized, existing and in good standing under
the laws of Switzerland, with full right, power and authority to enter into and
perform this Agreement and to grant all of the rights, powers and authorities
herein granted.

 

9.1.2

The execution, delivery and performance of this Agreement do not conflict with,
violate or breach any agreement to which Supplier is a Party, or Supplier’s
articles of incorporation or bylaws.

 

9.1.3

This Agreement has been duly executed and delivered by Supplier and is a legal,
valid and binding obligation enforceable against Supplier in accordance with its
terms.

 

9.1.4

Supplier shall comply with all Swiss Regulations, EC Directives and GMP in
performing this Agreement.

9.2

Purchaser hereby represents, warrants and covenants the following:

 

9.2.1

Purchaser is a corporation duly organized, existing and in good standing under
the laws of Bermuda, with full right, power and authority to enter into and
perform this Agreement and to grant all of the rights, powers and authorities
herein granted.

 

9.2.2

The execution, delivery and performance of this Agreement do not conflict with,
violate or breach any agreement to which Purchaser is a Party, or Purchaser’s
articles of organization or bylaws.

 

9.2.3

This Agreement has been duly executed and delivered by Purchaser and is a legal,
valid and binding obligation enforceable against Purchaser in accordance with
its terms.

- 25 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

9.2.4

Purchaser shall comply with all Swiss Regulations, EC Directives and GMP in
performing this Agreement.

10.

LIMITATION OF LIABILITY AND INDEMNIFICATION

10.1

General Rule

Unless provided otherwise in this Agreement, the Supplier shall be liable to
Purchaser only to the extent damages are attributable to negligence or a wilful
breach of this Agreement or any of the Supplier’s other legal obligations
(including but not limited to statutory obligations) owed to the Purchaser (if
any).

10.2

Liability Cap for Personal Injury and Property Damages

The extent of the Supplier’s liability (if any, and resulting from any legal
cause, including any kind of statutory liability such as liability in tort) owed
to the Purchaser for injury to life, body or health and/or property damages
shall be limited to € [***], per single incident and in the aggregate per
Calendar Year.

10.3

Liability Cap for Personal Injury of Third Parties caused by Defective Products

The extent of the Supplier’s liability (if any, resulting from any legal cause,
including any kind of statutory liability such as liability in tort) owed to the
Purchaser for injury to life, body or health of Third Parties caused by
Defective Products shall be limited to € [***], per single incident and in the
aggregate per Calendar Year.

10.4

Liability Cap for Other Kinds of Damages

The extent of the Supplier’s liability (if any, and resulting from any legal
cause, including any kind of statutory liability such as liability in tort) owed
to the Purchaser for any and all other kinds of damage, including delay,
financial loss, loss of profit, loss of production, additional costs, Third
Party claims other than set forth in Section 10.3, loss of reputation and other
similar claims, shall per single incident and in the aggregate per Calendar
Year, be limited to [***] percent ([***] %) of the yearly amount paid by the
Purchaser to the Supplier under this Agreement, calculated on the basis of the
period of twelve (12) months immediately preceding the date on which the damage
first occurred. In the event a damage occurs during the first twelve (12) months
following the Effective Date, the maximum amount payable shall be calculated on
the basis of the firm Purchase Orders placed by the Parties since the Effective
Date.

10.5

Non-Limited Claims

The limitation of liability according to Sections 10.2 to 10.4 shall not apply
if and to the extent damages are attributable to i) the willful breach of its
obligations by Supplier or ii) fraudulent misrepresentation of Supplier.

10.6

Claims unknown to Swiss Law

- 26 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

For greater clarity: notwithstanding Sections 10.2 to 10.5, and notwithstanding
anything to the contrary in this Agreement, neither Party shall be liable to the
other Party for any punitive or exemplary damages or any other damages that may
be awarded by a court outside Switzerland which are not recognized under the
laws of Switzerland.

10.7

Company Liability Insurance.  The Supplier currently has company liability
insurance with a minimum coverage (subject to the detailed, current insurance
terms and provisions) in the amount of € [***] ([***]) for a single incident and
in the aggregate per calendar year for personal injury and property damage. The
Supplier undertakes to maintain this insurance, or an insurance policy
substantially equivalent to this insurance, for the Term.

10.8

Indemnity. Subject in the case of the Supplier to the limitations of liability
set out in Clauses 10.2 to 10.6 inclusive, each Party of this Agreement is
liable for, and shall indemnify and hold the other Party harmless from:

(i)in the case of liability of, and indemnification by, the Supplier only, any
damage to the other Party, and any claims for damages raised by any Third
Parties against the other Party, to the extent that such damage or Third Party
claims are due to the Finished Products being Defective; For the exclusion of
doubt, Supplier shall only indemnify Purchaser to the extent Supplier, any
Subcontractor of Supplier or any supplier of any materials for the manufacture
of the Finished Products other than the Purchaser Materials is responsible for
such Defect under this Agreement. If Purchaser and/or a Third Party (other than
any Subcontractor of Supplier or any supplier of any materials for the
manufacture of the Finished Products other than the Purchaser Materials) are at
least partially responsible for the Defect, Supplier shall only be liable to the
extent that Supplier (or its Subcontractors or suppliers of any materials for
the manufacture of the Finished Products other than the Purchaser Materials) is
accountable for and the damage is attributable to the Defect of the Finished
Product; and

(ii)in the case of both Parties, any damage to the other Party, and any claims
for damages raised by any Third Parties against the other Party, caused and
attributable to a culpable breach of contract by the indemnifying Party,

and in each case of (i) and (ii), not caused and attributable to an action or
omission of the other Party.

10.9

Product Liability Insurance.  Purchaser shall obtain at its sole expense product
liability insurance with adequate coverage and shall maintain this insurance for
the Term.

10.10

Limitation Period.  The limitation period for any and all claims of the
Purchaser which are not claims arising from Defects of the Product or concurrent
statutory claims (e.g. tort), shall be determined in accordance with the laws of
Switzerland.

- 27 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11.

RECALL

11.1

The Purchaser shall be responsible, to the extent this is required by Applicable
Laws, for instituting a recall of Finished Products from the market.

11.2

The Supplier shall be liable for commercially reasonably incurred costs related
to a recall of the Finished Products to the extent that the recall was caused by
a Defect of the Finished Products attributable to the negligence or willful
breach of the Supplier of its obligations under this Agreement and provided that
the Purchaser (or its subcontractor or the Third Party to which the Purchaser
sells the Finished Product) is required by Applicable Laws to institute the
recall. If the cause for the recall is mainly attributable to the Purchaser or a
Third Party, Supplier shall not be liable for the costs of such a recall. If the
cause for the recall is only partly attributable to the Purchaser or a Third
Party, the Parties will discuss and agree in good faith about the allocation of
liability on a case by case basis. In any case, notwithstanding anything to the
contrary in this Section 11 (including subsections), the Supplier’s liability
shall be limited according to the provisions set forth in Section 10 (including
subsections).The Purchaser shall promptly notify the Supplier of any (actual or
intended) recall, which is or might be related to the manufacture of Finished
Products, single components, the testing/quality control or any other work
performed by the Supplier under this Agreement.

11.3

If the Supplier with reasonable cause requests the Purchaser to recall a
specific batch of Finished Product, and the Purchaser refuses the execution of
such recall, any and all rights of the Purchaser or liability of the Supplier
(of any legal cause, including any kind of statutory liability) shall be deemed
waived by the Purchaser and the Purchaser shall indemnify the Supplier from all
Third Party claims arising in connection with the recall.

12.

TERM

12.1

Initial Term.  This Agreement shall commence on the Effective Date and continue
in full force and effect until 31 December 2024 (the “Initial Term”).

12.2

Subsequent Term.  Following the expiry of the Initial Term, this Agreement shall
automatically renew annually on each anniversary of the expiration of the
Initial Term for a further period of twelve (12) months (the “Extended Term”),
unless either Party receives a notice of termination from the other Party in
writing at least six (6) months’ prior to the expiry of the Initial Term or any
Extended Term.    

13.

TERMINATION

13.1

Termination by Notice.  This Agreement may be terminated at any time upon the
mutual written agreement of both Parties.

13.2

Termination for Breach.  Except as provided in Section 13.1, neither Party shall
be entitled to terminate this Agreement without cause. Either Party may
terminate this Agreement upon thirty (30) days’ written notice to the other
Party in the event of a failure of such Party to perform or observe a material
obligation imposed by this

- 28 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Agreement unless such failure is cured or the Parties have reached agreement on
a plan to achieve a cure of such failure by the end of such thirty (30) day
period.

13.3

Termination for Financial Difficulties.  This Agreement may also be terminated
by written notice of one Party, if the other Party shall be involved in
financial difficulties as evidenced by its:

 

13.3.1

commencement of a voluntary case under any applicable bankruptcy code or
statute, or by its authorizing, by appropriate proceedings, the commencement of
such voluntary case; or

 

13.3.2

failing to receive dismissal of any involuntary case under any applicable
bankruptcy code or statute within sixty (60) days after initiation of such
action or petition; or

 

13.3.3

by the entry of an order by a court of competent jurisdiction finding it to be
bankrupt or insolvent, or ordering or approving its liquidation, reorganization
or any modification or alteration of the rights of its creditors or assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial part of its property or assets; or

 

13.3.4

by its making an assignment for the benefit of, or entering into a composition
with its creditors, or appointing or consenting to the appointment of a receiver
or other custodian for all or a substantial part of its property.

13.4

Termination by Third Party purchaser.  If at any time any onwards supply
agreement between the Purchaser and any Third Party to which Purchaser supplies
any Finished Product which contains a Finished Product terminates such onwards
supply agreement, Purchaser shall have the right to terminate this Agreement by
giving thirty (30) days’ written notice to the Supplier. In the event that, at
the time of such termination, the Minimum Finished Product Volume has not been
purchased by Purchaser, the Purchaser shall pay to the Supplier a one-time
payment calculated as defined in Section 3.4 of this Agreement.

13.5

Legal Situation Upon Termination.  

 

13.5.1

Upon termination or expiration of this Agreement, Supplier shall return EX WORKS
Supplier’s site (Incoterms 2010) to Purchaser all materials supplied by
Purchaser, to the extent they have not been used in the course of the
manufacture of the Finished Product. Except in the case of termination by the
Purchaser pursuant to Section 13.2 for the Supplier’s breach, Purchaser shall
reimburse Supplier for all acquisition costs (including transport costs,
packaging costs, insurance costs and customs) for materials already procured on
the basis of a Purchase Order but not yet used by Supplier except to the extent
that the Supplier is able to return such materials to the supplier or is able to
use such materials for other customers.

 

13.5.2

Both Parties shall upon termination or expiration of this Agreement promptly
return or destroy, at the discretion of the Disclosing Party, any and all

- 29 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Confidential Information received and stored in written, electronic or any other
form, including all copies thereof, and confirm to the Disclosing Party in
writing the complete return or destruction of the Confidential Information.
Notwithstanding the foregoing, the Recipient Party may retain one piece (e.g.
copy, sample, model, etc.) of each Confidential Information solely for the
purpose of, and for the duration of the confidentiality obligation, the
documentation of, or the defense against, possible later claims under this
Agreement. All other rights and obligations under this Agreement shall remain
unaffected by such return or destruction of Confidential Information. Both
Parties shall ensure that its Affiliates, directors, employees, agents, advisors
or subcontractors agree to abide by the aforementioned terms and shall be liable
towards the respective other Party for the compliance of its Affiliates,
directors, employees, agents, advisors or subcontractors with such obligations.

 

13.5.3

All Purchase Orders agreed on prior to the termination or expiration of this
Agreement shall be fulfilled by the Parties in accordance with the terms and
provisions of this Agreement (including the obligation of the Purchaser to pay
the Purchase Price).

 

13.5.4

On termination of this Agreement for any reason, the Supplier shall allow the
Purchaser access to the Supplier’s facilities and provide such assistance to the
Purchaser as the Purchaser may reasonably request in order for the Purchaser to
arrange for the delivery of any Purchaser Materials and Purchaser Equipment to
any location designated by the Purchaser.

13.6

No Waiver.  The failure by a Party to exercise its rights to terminate this
Agreement pursuant to this Section 13 in the event of any occurrence giving rise
thereto shall not constitute a waiver of such rights in the event of any
subsequent occurrence.

13.7

Survival.  Termination of this Agreement shall not release either Party from its
obligations accrued prior to the Effective Date of termination nor deprive
either Party from any rights that this Agreement provides shall survive
termination. The provisions of Sections 1 (Definitions), 4 (Defective Products),
6 (Release to the Market, Sale, PQR, Pharmacovigilance), 7 (Intellectual
Property), 8 (Confidentiality), 10 (Limitation of Liability and
Indemnification), 11 (Recall), 13.5 (Legal Situation upon Termination), 14
(Publicity), 15 (Notices), 16 (Ownership Change, Assignment, Successors), 17
(Anti-bribery), 20 (Force Majeure), 21.4 (Severability), 22 (Amendments), 23
(English Language), 24 (No Benefit to Third Parties), 25 (Expenses) and 28
(Choice of Law and Jurisdiction) and any other provision that by its spirit and
purpose is understood to survive the termination or expiration of this
Agreement, shall remain in full force and effect and shall survive the
termination of this Agreement to the extent necessary to effect the express
purposes of such paragraphs and Sections.

- 30 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14.

PUBLICITY

The Supplier acknowledges that the Purchaser will be required to comply with and
to make announcements as required by the Securities and Exchange Commission in
the United States of America.  Any such announcement shall not constitute a
breach of Section 8.  

15.

NOTICES

Unless otherwise set forth in this Agreement or mutually agreed between the
Parties in writing, any notices under this Agreement shall only be effective, if
made in writing (e.g. delivered in person, by courier, sent by mail or
registered mail) or in text form (e.g. sent by email or facsimile), and which is
sent to the address set forth on page 1 of this Agreement, or at such other
latest address as either Party may designate in writing to the other Party.

16.

OWNERSHIP CHANGE: ASSIGNMENT; SUCCESSORS.

16.1

Binding on Successors.  This Agreement shall be binding on and inure to the
benefit of the successors and assigns of each of the Parties, including any
Affiliate, subsidiary, division or any entity controlled by either Party.

16.2

Assignment.  Neither Party may sublicense or assign this Agreement, in whole or
in part, without the prior consent in writing of the other Party, and any
purported assignment without such consent (which may be withheld without reason)
shall be void; provided, that the either Party may without consent but with
notice to the other Party assign all or any portion of this Agreement (i) to any
of its Affiliates; or (ii) if such assignment occurs in connection with the sale
or transfer (by merger or otherwise) of all or substantially all of the business
and/or assets of the transferring Party to which the subject matter of this
Agreement pertains, provided that the acquirer of the business confirms to the
other Party in writing its agreement to be bound by all of the terms and
conditions of this Agreement.

17.

ANTI-BRIBERY

17.1

The Parties agree:

 

17.1.1

to comply with all Applicable Laws, statutes and regulations relating to
anti-bribery and anti-corruption in the European Union, the United States of
America and Switzerland including but not limited to the U.S. Foreign Corrupt
Practices Act, US government health care compliance (HCC) policies, regulations
and laws, US Export Administration Act of 1979 (50 App. U.S.C. §2401 et. seq.)
and the UK Bribery Act, in each case as at the Effective Date (collectively, the
“Relevant Laws”);

 

17.1.2

that Purchaser will notify Supplier of the Relevant Laws which Supplier needs to
abide by on or around the Effective Date and will  notify Supplier of any
material changes to Relevant Laws; Supplier shall not be held

- 31 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

accountable for a breach of Relevant Laws it was not made aware of by Purchaser;

 

17.1.3

to have and maintain in place throughout the Term of this Agreement their own
policies and procedures to ensure compliance with the Relevant Laws and will
appropriately enforce those policies and procedures.

 

17.1.4

that no employee, contractor, supplier, agent, broker, or entity will offer or
pay anything of value to a public or private official intending to influence or
induce an official act or decision or to obtain an improper advantage.

17.2

With the exception cases of section 17.1.2, a material breach of this Section 17
shall be deemed a material breach of this Agreement. In the event of a material
breach of this Section 17, the Party not in breach shall have the right to
terminate this Agreement, without any liability to the Party in breach, with
immediate effect.

18.

NO WAIVER

No delay or omission or failure to exercise any right or remedy provided for
herein shall be deemed to be a waiver thereof or acquiescence in the event
giving rise to such right or remedy.

19.

FURTHER ASSURANCES

Supplier and Purchaser each agree to produce or execute such other documents or
agreements as may be necessary or desirable for the execution and implementation
of this Agreement and the consummation of the transactions contemplated hereby.

20.

FORCE MAJEURE

20.1

Force Majeure.  No failure or omission by a Party hereto in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement nor
shall it create any liability if the same shall arise from any cause or causes
beyond the control of the Party, including, but not limited to, the following,
which, for the purposes of this Agreement, shall be regarded as beyond the
control of the Party in question: acts of God, acts or omissions of any
government, any rules, regulations, or orders issued by any governmental
authority or any officer, department, agency, or instrumentality thereof, fire,
storm, flood, earthquake, accident, war, rebellion, insurrection, riot,
invasion, strikes, lockouts (“Force Majeure”); provided however, that the Party
so affected shall (i) promptly advise the other Party of the existence of such
causes of nonperformance (including adequate evidence thereof); (ii) use its
commercially reasonable efforts to avoid or remove such causes of
nonperformance; and (iii) continue performance hereunder with the utmost
dispatch whenever such causes are removed. Should a Party be able to fulfil its
obligations under this Agreement despite an event of Force Majeure by incurring
higher costs, the Party not suffering the Force Majeure event may at its option
elect that the Party suffering the Force Majeure event should continue to
perform this Agreement and the Party not suffering the Force Majeure event shall
be liable to pay any higher costs (in addition to the Purchase Price).

- 32 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

20.2

Termination for Force Majeure.  If the circumstances of force majeure as
outlined in Section 20.1 prevails for a continuous period in excess of twelve
(12) months either Party may, without prejudice to any other rights or remedies
which may be available to it under this Agreement, terminate this Agreement with
immediate effect by giving written notice of termination to the other Party.

21.

ENTIRE AGREEMENT AND SEVERABILITY

21.1

With effect from the Effective Date, this Agreement will supersede all prior
agreements (including the Existing Supply Agreement), whether written or oral,
with respect to the subject matter of this Agreement except for the Technical
and Quality Agreement, which is considered part of this Agreement.    

21.2

Each Party confirms that it is not relying on any representations, warranties or
covenants of the other Party except as specifically set out in this Agreement.  

21.3

All Schedules or Exhibits referred to in this Agreement are intended to be and
are hereby specifically incorporated into and made a part of this Agreement. In
the event of any inconsistency between any such Schedules or Exhibits and this
Agreement, the terms of this Agreement shall govern. In the event of a conflict
between the terms and provisions of this Agreement and the terms and provisions
of the QA, the terms and provisions of this Agreement shall prevail, except
insofar as only technical aspects of the Technical and Quality Agreement are
concerned, for which the QA shall prevail. In case of a conflict between the
terms and provisions of this Agreement including its Schedules or Exhibits and
the terms and provisions of a particular Order, order confirmation, or invoice,
the terms and provisions of this Agreement shall prevail.

21.4

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in any respect, then, to the fullest extent permitted by
Applicable Law and if the rights or obligations of any Party will not be
materially and adversely affected: (i) such provision will be given no effect by
the Parties and shall not form part of this Agreement, (ii) all other provisions
of this Agreement shall remain in full force and effect unless the invalid or
unenforceable provision is of such importance that the Parties would not have
entered into this Agreement without the invalid or unenforceable provision, and
(iii) the Parties shall use their commercially reasonable efforts to negotiate a
provision in replacement of the provision held invalid, illegal or unenforceable
that is consistent with Applicable Law and achieves, as nearly as possible, the
original intention of the Parties.  

22.

AMENDMENTS

No variation, amendments or extension of this Agreement shall be binding on
either Party unless such variation, amendment or extension is agreed to in
writing by both Parties.

23.

ENGLISH LANGUAGE

This Agreement is written and executed in the English language. Any translation
into any other language shall not be an official version of this Agreement and
in the event

- 33 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

of any conflict in interpretation between the English version and such
translation, the English version shall prevail.

24.

NO BENEFIT TO THIRD PARTIES

The provisions of this Agreement are for the sole benefit of the Parties and
their successors and permitted assigns, and they shall not be construed as
conferring any rights in any other persons. No person who is not a Party to this
Agreement (including any Representative of either Party) shall have the right to
enforce any term of this Agreement which expressly or by implication confers a
benefit on that person without the express prior agreement in writing of the
Parties, which agreement must refer to this Section 24.

25.

EXPENSES

Except as otherwise expressly provided in this Agreement, each Party shall pay
the fees and expenses of its respective lawyers and other experts and all other
expenses and costs incurred by such Party incidental to the negotiation,
preparation, execution and delivery of this Agreement.  

26.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same instrument. An executed signature page of this
Agreement delivered by facsimile transmission by electronic mail in “portable
document format” (.pdf) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall be as
effective as an original executed signature page.

27.

PERFORMANCE BY AFFILIATES

The Parties agree that certain of the rights and obligations of the Parties
under this Agreement may be carried out by one or more of their Affiliates;
provided, however, that the Parties shall remain responsible for the acts and
omissions of their Affiliates. The Parties further understand and agree that no
such Affiliate is a Party to this Agreement, and, except as contemplated by this
Agreement, is not the agent of a Party for purposes hereof, is not authorized to
bind a Party and cannot enter into amendments to this Agreement, which can only
be made by agreement in writing by the duly appointed representatives of both of
the Parties.

28.

CHOICE OF LAW AND JURISDICTION

This Agreement and performance hereof shall be construed and governed by the
laws of Switzerland without giving effect to its conflict of law principles (to
the extent legally possible). The Parties agree that the United Nations
Convention On Contracts For The International Sale Of Goods (CISG) shall not
apply. Any dispute, controversy, claim or difference arising between the Parties
out of, relating to, or in connection with this Agreement shall be settled
amicably between the Parties. In the

- 34 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

event that no amicable settlement can be reached within sixty (60) calendar
days, all disputes shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce by three (3) arbitrators, one appointed by
each Party and one appointed by the arbitrators appointed by the Parties. The
place, or legal seat, of arbitration shall be London, England. The language of
the arbitration shall be English. The Emergency Arbitrator Provisions shall not
apply. The decision regarding any award of costs of the arbitration (including
the costs of any party participating in that arbitration) shall be with the
arbitrators. The decision of the arbitrators acting under the above rules shall
be final and conclusive and shall be binding upon the Parties, without prejudice
to the Parties’ right to seek interim or conservatory measures with a competent
court. The Parties expressly agree to abide by the arbitration award.

 

[Signature page to follow]




- 35 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

IN WITNESS WHEREOF, the Parties have set their hands as of the day and year
first above written,

 

Columbia Laboratories (Bermuda) Ltd.

By:/s/ Alicia Secor

Title:   Chief Executive Officer

Date:   May 15, 2018

 

Maropack AG

By:/s/ Stephan Gschwind

Title:   Managing Director

Date:   May 10, 2018

 




- 36 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Schedule 1

PURCHASER EQUIPMENT AND MATERIALS

[***]


- 37 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Schedule 2

PURCHASE PRICE

The Purchase Price for the Finished Products shall be determined in accordance
with Section 5.1 of the Agreement by way of reference to the total number of
Finished Products purchased by the Purchaser in each Calendar Year. The
applicable Purchase Price per Finished Product for the actual volume of Finished
Products purchased in each Calendar Year by the Purchaser is as set out below:

[***]




- 38 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Schedule 3

EQUIPMENT AND INFRASTRUCTURE

 

 

[***]

 




- 39 -

3366395 v12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Schedule 4

KEY PERFORMANCE INDICATORS

[***]

- 40 -

3366395 v12